                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 20-cv-04900-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9              v.

                                  10     FLAMENGO & LO, et al.,
                                  11                     Defendants.

                                  12           The parties, having failed to comply with the Court’s order that they file a notice of mediation
Northern District of California
 United States District Court




                                  13   by April 23, 2021 (see Dkt. 23), are ordered to appear on May 25, 2021 at 1:30 p.m. and show cause,

                                  14   if any, why the case should not be dismissed. Additionally, the parties shall file a joint status report no

                                  15   later than May 18, 2021

                                  16           .SO ORDERED.

                                  17   Dated: May 3, 2021

                                  18

                                  19
                                                                                                        SUSAN VAN KEULEN
                                  20                                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
